996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Steven Merle FRIDAY, Appellant.
No. 93-1595EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 1, 1993.Filed:  July 6, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Steven Merle Friday appeals his mandatory minimum sentences under 18 U.S.C. § 2113(e) and § 924(c)(1).  Friday contends 18 U.S.C. § 3553(e), which provides that the court has authority to impose a sentence below the statutory minimum only on the government's motion, violates the separation of powers doctrine.  We have expressly held § 3553(e) does not violate the separation of powers doctrine.   United States v. Mason, 902 F.2d 1314, 1316 (8th Cir. 1990).  Accordingly, we affirm.